Citation Nr: 0717821	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for a left 
ankle disorder.  This reopened claim is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In August 1995, the RO denied the veteran's initial claim 
for service connection for a left ankle disorder.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

2.  Evidence received since the August 1995 RO decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
ankle disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
August 1995 rating decision, and the veteran's claim for 
service connection for a left ankle disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter in 
April 2003 advised the veteran of the foregoing elements of 
the notice requirements.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran has also been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In fact, as shown below, he did present evidence 
necessary to reopen his claim for service connection for a 
left ankle disorder.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
Moreover, in light of the Board's decision herein to reopen 
the veteran's claim for service connection, any error in 
notification is considered to be harmless.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, as indicated in below, 
the Board is remanding this matter for additional evidentiary 
development to take place prior to considering the veteran's 
reopened claim herein de novo on the merits.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

I.  New and Material Evidence

Historically, the veteran served on active duty in the Army 
from January 1984 to April 1995.  A review of his service 
medical records revealed treatment for injuries to both his 
right and left ankle, including right ankle ligament 
reconstruction surgery.  

Following his discharge from the service in May 1995, the 
veteran filed his initial claim seeking service connection 
for a left ankle disorder.  In August 1995, the RO issued a 
rating decision denied service connection for a left ankle 
disorder, noting that that his current physical examination 
revealed his left ankle to be essentially normal.  Although 
provided notice of this decision in May 1995, the veteran did 
not file a timely notice of disagreement with that decision, 
and it became final. See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.201, 20.302 (2006).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran is seeking to reopen his claim for service 
connection for a left ankle disorder.  He attributes this 
condition to inservice injuries to his left ankle.  In the 
alternative, he alleges that this condition is the result of, 
or has been aggravated by his service-connected right ankle 
disorder.

The underlying basis for the RO's August 1995 decision was 
that the veteran had not presented evidence of a current left 
ankle disorder. 

Comparing the evidence received since the RO's August 1995 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for a left ankle disorder.  Specifically, the 
newly submitted evidence includes post service records of 
treatment for osteoarthritis of the left ankle, including 
surgery in January 2003 for excision of partial bone of the 
distal tibial, left, and talus, left.  Given that there is 
inservice treatment for a left ankle disorder, as well as the 
veteran's post service history of treatment, the Board finds 
that this newly received evidence raises the possibility of 
substantiating the veteran's claim for service connection 
herein.  Accordingly, new and material evidence has been 
submitted, and the claim for service connection for a left 
ankle disorder must be reopened.  

The Board also notes that the veteran has since alleged that 
his left ankle disorder is secondary to his service-connected 
right ankle disorder.  As this represents a new theory of 
causation regarding the veteran's left ankle disorder, the 
veteran is not required to show new and material evidence to 
have this aspect of his claim adjudicated on the merits.

The reopening of this claim does not mean that service 
connection for a left ankle disorder is granted.  Rather, the 
merits of the claim for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a left ankle disorder, the 
claim is reopened.


REMAND

A review of the veteran's service medical records revealed 
treatment for a left ankle disorder.  Specifically, records 
dated in October 1989 show that he was treated for a left 
ankle injury incurred while playing basketball.  X-ray 
examination of the left ankle performed at that time was 
negative for a fracture.  A subsequent treatment report, 
dated March 1, 1995, noted that the veteran was status post 
right ankle reconstruction.  The report further indicated 
that it was recommended that the veteran work on 
strengthening his left ankle as he was experiencing 
instability.

A post service VA examination for joints, performed in July 
1995, noted the veteran's complaints of right and left ankle 
pain, worse on the right.  Physical examination of the left 
ankle revealed no swelling or deformity.  X-ray examination 
of the left ankle revealed evidence of early degeneration 
with minor soft tissue calcifications.  Subsequent post 
service records, beginning in 2002, show ongoing treatment 
for a left ankle condition, diagnosed as osteoarthritis of 
the left ankle.  In January 2003, the veteran underwent left 
ankle surgery including excision of partial bone of the 
distal tibia, left, and talus, left.

Under the circumstances of this case, the Board finds that an 
additional VA examination is necessary to determine the 
etiology of the veteran's current left ankle disorder.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
left ankle disorder prior to October 
2002.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any left ankle disorder found.  
If a left ankle disorder is found, after a 
thorough review of the veteran's claims 
file, including his available inservice 
and post service medical records, the 
examining physician must express an 
opinion as to the following:  

a.  Whether the veteran's current 
left ankle disorder resulted from 
the injury claimed to have occurred 
during his active duty military 
service; and 

b. Whether the veteran's current 
left ankle disorder was caused or 
aggravated (made worse) by his 
service-connected right ankle 
disorder.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.


3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
veteran's claim for service connection 
for a left ankle disorder on a de novo 
basis.  If the claim remains denied, the 
RO must provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


